          Case 1:19-cv-01525-NONE-SAB Document 50 Filed 07/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                         UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   LETITIA TUGGLE, et al.,                             Case No. 1:19-cv-01525-NONE-SAB

11                  Plaintiffs,                          ORDER GRANTING STIPULATED
                                                         REQUEST TO ALLOW PLAINTIFF ROSA
12           v.                                          CUEVAS TO FILE AMENDED
                                                         COMPLAINT
13   CITY OF TULARE, et al.,
                                                         (ECF Nos. 46, 49)
14                  Defendants.

15

16          On July 15, 2021, the parties filed a stipulation allowing for Plaintiff Rosa Cuevas

17 (“Cuevas”) to file a second amended complaint. (ECF No. 46.) On July 16, 2021, the Court

18 ordered Cuevas to file a supplement addressing the requirements for amending after the deadline

19 as stated in the Court’s scheduling order, and specifically the requirements under Federal Rules
20 of Civil Procedure 15(a) & 16(b). (ECF No. 47.) The Court finds Cuevas’ supplement provides

21 sufficient information to grant the stipulated request.

22          Once a district court has entered a pretrial scheduling order pursuant to Federal Rule of

23 Civil Procedure 16 setting a deadline for amending pleadings, the district court is to first apply

24 Rule 16’s standard for amending the scheduling order if the deadline to amend has passed.

25 Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992); United States ex

26 rel. Terry v. Wasatch Advantage Grp., LLC, 327 F.R.D. 395, 403 (E.D. Cal. 2018). If the party
27 seeking amendment can satisfy the good cause standard of Rule 16(b), the district court then

28 must determine whether the moving party has satisfied the requirements of Rule 15(a). Wasatch


                                                     1
          Case 1:19-cv-01525-NONE-SAB Document 50 Filed 07/20/21 Page 2 of 2


 1 Advantage Grp., LLC, 327 F.R.D. at 403-04.               Here, the Court finds that Cuevas has

 2 demonstrated good cause exists to modify the scheduling order based on the fact that new

 3 counsel has entered the case and has diligently working through new discovery and working with

 4 the client, in determining the need for amendment. (ECF No. 49 at 2-3.)

 5          Having found that good cause exists to modify the scheduling order under Rule 16,

 6 Plaintiff must then satisfy the standards under Federal Rule of Civil Procedure 15(a). Wasatch

 7 Advantage Grp., LLC, 327 F.R.D. at 403-04. “Rule 15(a) is very liberal and leave to amend

 8 ‘shall be freely given when justice so requires.’ ” Amerisource Bergen Corp. v. Dialysis West,

 9 Inc., 465 F.3d 946, 951 (9th Cir. 2006) (quoting Fed. R. Civ. P. 15(a)). Leave to amend under

10 Rule 15 is “within the sound discretion of the trial court,” and “[i]n exercising this discretion, a

11 court must be guided by the underlying purpose of Rule 15 to facilitate decision on the merits,

12 rather than on the pleadings or technicalities.” United States v. Webb, 655 F.2d 977, 979 (9th

13 Cir. 1981). The Court finds that leave to amend should be granted under Rule 15 based on the

14 proffer by new counsel regarding the propriety of amendment and the agreement of all parties in

15 this action. (ECF No. 49 at 3-4.)

16          Pursuant to the stipulation of the parties and good cause presented, IT IS HEREBY

17 ORDERED that:

18          1.      Plaintiff Cuevas is granted leave to file a second amended complaint;

19          2.      Plaintiff Cuevas shall file a second amended complaint within five (5) days of

20                  entry of this order; and

21          3.      Defendants shall file a responsive pleading within fourteen (14) days of the filing

22                  of the second amended complaint.

23
     IT IS SO ORDERED.
24

25 Dated:        July 20, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                     2
